          Case 1:18-cv-12386-RA Document 9 Filed 03/01/19 Page 1 of 1

                                                                            t;SDC-SDNY
                                                                        i   D0Cl11\1ENT
                                                                        ' ELECTRO~ICALLY FILED
LYDECKER DIAZ
Robert J. Pariser, Esq.                                                       noc #: -----,------
Michael I. Goldman, Esq.                                                    : n, IT Fl LEO: 'J/t/1 ~
200 Broadhollow Road, Suite 207
Melville, New York 11747
                                                                               ·--~,-.,.   ______   ,   -   --·-·.

Telephone: (631) 390-8365
Attorneys for Defendant

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 BRIAN FISCHLER, Individually and on
 behalf of all other persons similarly                   Civil Action No. 1:18-cv-12386
 situated,
                                                         STIPULATION EXTENDING
               Plaintiff,                               TIME TO ANSWER OR MOVE

                      vs.

 JUST AN OVEN CORP., d/b/a Frank
 Restaurant,

              Defendant.

       It is hereby stipulated and agreed by and between Plaintiff Brian Fischler, Individually and

on behalf of all other persons similarly situated, and Defendant Just An Oven Corp., d/b/a Frank

Restaurant, that the time period within which Defendant may serve and file a responsive pleading

or otherwise move as to the Complaint is hereby extended until March 29, 2019.

LIPSKY LOWE LLP                                             LYDECKER DIAZ
                                                            Attorneys for Defendant
At~inlijf

BL±=----::::--::-.,_
       Christoph-er~H;;-:.L;-o_w_e-;:;E~sq-.--==-----
                                                            By:~---
                                                                    Michael I. Goldman, Esq.

Dated: February 28, 2019
